Citation Nr: 0706369	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02 15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right shoulder injury, to 
include arthritis.

2. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left shoulder injury, to 
include internal derangement.

3. Entitlement to service connection for a low back disorder, 
to include intervertebral disc syndrome.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to July 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that determined that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for residuals of a right 
shoulder injury, to include arthritis, and for residuals of a 
left shoulder injury, to include internal derangement, and 
denied the veteran's claim of entitlement to service 
connection for a low back disorder, to include intervertebral 
disc syndrome.  The veteran perfected a timely appeal of this 
determination to the Board.

The veteran was scheduled for a Board hearing in Washington, 
DC.  However, the record shows that he cancelled that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2006).

The issue of entitlement to service connection for a low back 
disorder, to include intervertebral disc syndrome, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. VA has received new evidence that relates to an 
unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for residuals of a 
right shoulder injury, to include arthritis.

2. VA has received new evidence that relates to an 
unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for residuals of a 
left shoulder injury, to include internal derangement.

3. The veteran has a myofascial pain condition of the right 
scapular region that was incurred in service.

4. The veteran has a myofascial pain condition of the left 
scapular region that was incurred in service.


CONCLUSION OF LAW

1. New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
right shoulder injury, to include arthritis.  38 U.S.C.A. 
§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2006).

2. New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
left shoulder injury, to include internal derangement.  38 
U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3. A myofascial pain condition of the right scapular region 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

4. A myofascial pain condition of the left scapular region 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

II. New and Material Evidence

In a January 1995 decision, the veteran's claims of 
entitlement to service connection for a right shoulder 
condition with arthritis and left shoulder internal 
derangement were denied.  He did not perfect an appeal of 
that decision, and, as a result, that decision became final.  
He now seeks to reopen those claims.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. §5108, which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Also, even though the RO in its September 2006 found that new 
and material evidence had been submitted to reopen the 
claims, the Board must first determine that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In the instant case, the basis upon which the RO denied 
veteran service connection for his right shoulder condition 
in January 1995 was, in part, that although the veteran had 
shown in-service complaints of shoulder problems, these 
problems were associated with a neck condition, and a 
separate diagnosis was not given for the right shoulder.  The 
denial was also, in part, based on the finding that there was 
no current diagnosis of a right shoulder condition.  A June 
2004 VA examination report indicates a diagnosis of 
myofascial pain of the scapular region, and that there is no 
justification for concluding that the veteran's cervical 
spine disorder was causally related to the muscle complaints 
the veteran had in his scapular region when in service.  This 
new evidence relates to the unestablished facts that the 
veteran currently suffers a right shoulder condition and that 
he suffered a shoulder condition separate from his neck 
condition during his period of service, which are facts 
necessary to substantiate the veteran's claim.

The basis upon which the veteran was denied service 
connection for his left shoulder condition in the January 
1995 RO decision was that such condition was not shown to 
have been incurred in or aggravated by service.  The June 
2004 VA examination report indicates that the veteran's 
current symptoms of scapular pain were one and the same with 
the veteran's symptoms listed in the military medical record.  
This new evidence relates to the unestablished fact that the 
veteran currently has a left shoulder condition that is 
related to a shoulder condition he had in service, which is a 
fact necessary to substantiate the veteran's claim.

Accordingly, as new evidence that relates to unestablished 
facts necessary to substantiate both of the veteran's service 
connection claims has been received by VA, the Board finds 
that new and material evidence has been submitted to reopen 
the veteran's service-connection claims for a right shoulder 
condition with arthritis, and residuals of a left shoulder 
injury, to include internal derangement.

III. Service Connection

The veteran argues that he is entitled to service connection 
for residuals of a right shoulder injury, to include 
arthritis, and for residuals of a left shoulder injury, to 
include internal derangement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records 
are positive for numerous instances of complaints of and 
treatment for neck, upper back, and shoulder pain dating from 
July 1985 to the veteran's medical examination for separation 
from service in April 1994.  The service medical records 
furthermore reflect that in reporting these complaints of 
pain, the veteran consistently related such pain back to the 
time of an in-service incident whereby the veteran reportedly 
sustained an injury while carrying boxes in 1985.  Physical 
examinations of the veteran in September and October 1988 
revealed scapular musculature pain, and indicated diagnoses 
of chronic right upper quadrant discomfort.  Also, in October 
1991, the veteran was treated for complaints of left side 
back and shoulder pain.  On separation examination in April 
1991, the veteran was noted to have an abnormal evaluation of 
both the upper extremities and the spine and other 
musculoskeletal system, and such evaluations were explained 
by a notation of neck, back, and shoulder pain status post 
injury in active duty.  On his March 1994 report of medical 
history, the veteran noted that he then had or had had 
recurrent back pain, and explained that he had pain in his 
upper back, neck and shoulder, stemming from an injury while 
lifting a 70 pound box.

The post-service medical record is positive for numerous 
instances of treatment for upper back and shoulder pain 
throughout the years since the veteran's separation from 
service, including treatment for both left scapular pain and 
right scapular pain.  Notably, the veteran was treated: in 
September 1996 for complaints of chronic pain in his 
shoulders, left worse than right, and was diagnosed as having 
chronic musculoskeletal pain; in January 2000 for complaints 
of left shoulder pain, where, on examination, he was found to 
have diffuse soreness at the levator insertion to his 
scapula, and the impression was chronic cervical and 
posterior shoulder girdle dysfunction; on September 2001 VA 
examination, where the veteran was diagnosed as having 
probable cervical osteoarthritis with involvement of the 
shoulder or shoulder girdle, and possible myofascial pain in 
the left shoulder girdle; and in November 2001 for complaints 
of pain on the left shoulder blade, where the diagnosis was 
probable myofascial pain syndrome.

The veteran was afforded VA medical examinations in June 2004 
and March 2005.

On June 2004 examination, the VA examiner expressed the 
following opinions: that the veteran did not have a diagnosis 
related to his shoulder, but rather that his symptoms of 
scapular pain were one and the same with the symptoms listed 
in his military medical record; that the diagnosis should 
appropriately be myofascial pain of the scapular region 
rather than a shoulder condition; and that there was no 
justification for concluding that the veteran's current 
cervical spine disorder was causally related to the muscle 
complaints he had in his scapular region in the mid 1980s.  
The examiner based these opinions, in part, on the fact that 
x-rays showed no arthritis in the shoulders.

On March 2005 examination, the veteran was found to have 
normal examinations of both shoulders, with bone spur 
previously documented in left coracoclavicular ligament.  The 
examiner opined that given the lack of specifically shoulder-
related injuries in the medical record, there was no reason 
to consider his shoulder complaints service-connected, either 
primarily or in relationship to the cervical spine problem.  
There was noted to be no evidence of any right shoulder 
disorder of any type, and no evidence of arthritis in either 
shoulder.

After a review of the record, and resolving doubt in favor of 
the veteran, the Board finds that the veteran has myofascial 
pain conditions of the right and left scapular regions that 
were incurred in service.  The veteran's service medical 
records demonstrate a continuity of scapular pain 
symptomatology for approximately the last nine years of the 
veteran's service, which includes on separation examination a 
report of an upper back, neck, and shoulder condition due to 
in-service injury, and the post service medical records 
beginning within a year of the veteran's separation from 
service further demonstrate a continuity of symptomatology.  
Also, a November 2001 private medical treatment record and 
the June 2004 VA examination indicate a current diagnosis of 
myofascial pain of the scapular region, the symptoms of which 
the June 2004 VA examiner opined were one and the same with 
the symptoms listed in his military medical record.

Thus, with doubt resolved in favor of the veteran, the 
veteran has shown current disabilities of myofascial pain of 
the right and left scapular regions, in-service incurrence of 
right and left scapular region conditions, and competent 
medical evidence establishing an etiological relationship 
between the current disability and the in-service condition.  
Accordingly, service connection is warranted for myofascial 
pain of the right and left scapular regions.


ORDER

1. New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of a 
right shoulder injury, to include arthritis, is reopened.

2. New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of a left 
shoulder injury, to include internal derangement, is 
reopened.

3. Entitlement to service connection for myofascial pain of 
the right scapular region is granted.

4. Entitlement to service connection for myofascial pain of 
the left scapular region is granted.


REMAND

In its March 2006 remand, Board noted that the record 
contained two VA examination reports, dated June 2004 and 
March 2005, that were completed by the same examiner.  It 
furthermore noted that in both reports, the examiner stated 
that review of the veteran's service medical records showed 
no entries related to the lumbar spine, lumbar pain, or other 
low back symptoms.  However, after review, the Board observed 
that the service medical records contained several entries 
related to low back pain.  Specifically, July 1975, January 
1978, August 1979, and October 1979 entries reflected 
complaints of low back pain and a diagnosis of muscle strain.  
As the examiner's opinion was not based on a complete review 
of the veteran's claims file, the Board determined that the 
RO should obtain a new medical opinion regarding the etiology 
of the veteran's low back disorder, to include intervertebral 
disc syndrome.

Thus, the Board ordered the RO to refer the veteran's claims 
file, including a copy of the March 2006 remand, to the 
examiner who completed the June 2004 and March 2005 VA 
examination reports.  Based on a review of the record, to 
include the veteran's service medical records, the examiner 
was to state whether it was at least as likely as not that 
the veteran's current low back disorder, to include 
intervertebral disc syndrome, is related to service.  In 
particular, the examiner was to note the entries in the 
service medical records dated July 1975, January 1978, August 
1979, and October 1979, reflecting complaints of low back 
pain and a diagnosis of muscle strain.

No such new medical opinion was ever obtained or associated 
with the claims file.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As VA's noncompliance with the Board's March 2006 remand is 
prejudicial to the veteran, this case must be remanded to 
obtain a new medical opinion regarding the veteran's claimed 
low back disorder, to include intervertebral disc syndrome.


Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file, including a 
copies of both this REMAND and the 
Board's March 2006 REMAND, is to be 
referred to the examiner who completed 
the June 2004 and March 2005 VA 
examination reports.  Based on a review 
of the record, including the veteran's 
service medical records, the examiner 
should state whether it is at least as 
likely as not that the veteran's 
current low back disorder, to include 
intervertebral disc syndrome, is 
related to service.  In particular, the 
examiner should note the entries in the 
service medical records dated July 
1975, January 1978, August 1979, and 
October 1979, reflecting complaints of 
low back pain and a diagnosis of muscle 
strain.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


